DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 15 is unclear as there appears to be a word or words missing between “unit” and “from” in line 3.  It seems the claim is describing the movement of the drive unit as the worm gear rotates.  

	With respect to claim 16, “a drive assembly” is set forth; however, the same has been previously set forth in claim 11, line 2.  Setting forth the same element again amounts to a double inclusion. 

	With respect to claim 20, the recitation “the second position” lacks positive antecedent basis in the claims. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karlsson (U.S. Patent no. 4,583,699, cited by applicant).

With respect to claim 1, Karlsson discloses a fishing reel 1, the fishing reel comprising: a driver assembly 7 including two wall members 24 that define a slotted portion 22 therebetween; a splitting line guide assembly including each of a first line guide mechanism (9a, 10a, 13a, 14a, 17) and a second line guide mechanism (9b, 10b, 13b, 14b); wherein in a first spooling position, the first line guide mechanism and the second line guide mechanism are retained by the slotted portion (figure 3); and wherein in a second casting position, the driver assembly is rotated forwardly such that the first line guide mechanism and the second line guide mechanism are disengaged from the slotted portion (figure 2).

With respect to claim 2, Karlsson discloses the fishing reel of claim 1, wherein the splitting line guide assembly is engaged with a worm shaft 5 via the driver assembly 7.

With respect to claim 3, Karlsson discloses the fishing reel of claim 1, wherein the two wall members 24 and the slotted portion 22 comprise a driver unit 7 within which a pilot guide 8 is retained (see also figure 4).

With respect to claim 4, Karlsson discloses the fishing reel of claim 3, wherein the pilot guide abuts a slot member (grooves of the shaft 5; see figure 5) of a worm shaft 5 retained within the driver assembly, the slot member extending along a portion of the length of the worm shaft, the slot member having a first end and a second end (see figure 3 and 5).

With respect to claim 5, Karlsson et al disclose the fishing reel of claim 4, wherein the driver unit 7 moves between the first end and the second end of the slot member (grooves of the shaft 5 as seen in fig. 5) as the worm shaft rotates.

With respect to claim 8, Karlsson discloses the fishing reel of claim 1, wherein a first magnet 25 is provided on the first line guide mechanism and a second magnet 25 is provided on the second line guide mechanism, such that when the fishing reel is in the second casting position, the first magnet and the second magnet prevent the first line guide mechanism and the second line guide mechanism from entering the slotted portion.

With respect to claim 9, Karlsson, in Figure 6, disclose the fishing reel of claim 1, wherein the first line guide mechanism and the second line guide mechanism each further include: a body (10a, 10b); a plunger 17 member that extends through the body, the plunger member having a bulbous end (portion of 17 that engages bores 23), the bulbous end adjacent to a wall member of the two wall members of the driver assembly when the fishing reel is in the first spooling position (figure 3); and a spring 18 that surrounds the plunger member.

With respect to claim 10, Karlsson disclose the fishing reel of claim 1, wherein the two wall members each include a tapered exterior (col. 4, lines 24-27) such that when the driver assembly forwardly rotates, the first line guide mechanism and the second line guide mechanism lose contact with the two wall members 24.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of Ikuta (U.S. Patent no. 5,127,600).

With respect to claims 6 and 7, Karlsson does not teach a spring provided on a shaft of the splitting line guide assembly, the spring abutting the first line guide mechanism and the second line guide mechanism and when the fishing reel is in the second casting position, the spring prevents the first line guide mechanism and the second line guide mechanism from entering the slotted portion.

Ikuta discloses a spring 14 disposed between two guide bodies 91 to reliably bias the guide bodies in the direction away from each other to form a gap therebetween.  The line can be wound up or cast without being subjected to large resistance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Karlsson with the spring as taught by Ikuta so that the line guide assembly can be reliably separated when the line cast. 

Allowable Subject Matter
Claims 11-14 and 17-19 are allowed over the prior art of record.
Claims 15, 16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 11 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including an upper spooling shaft upon which the first line guide mechanism and the second line guide mechanism are each threadingly engaged.  Claims 12-20 depend either directly or indirectly from claim 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Barker, Watanabe et al, Kinsey and Adams disclose line winding guides that are capable of being separated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/